OFFICE    OF    THE    ATTORNEY    GENERAL   OF   TEXAS
                                                 AUSTIN
         GROVERSELLERS
         ATToRNw   G~ERAL




Honorable K. 3. Gates                 ,,
County Attorney
XislksrCounty
Hwtsrllla, Toxar

                                             Opinion X0. Q-7281
                                             St.: Y&other a person who
                                                  oonrlotatlof


                                                                                 the

                   WI hare r80eivea your
quoted es follow8;
 .   ,             .“I: M   WSitiA
          on Artiole 6607
          wherein it read




                                       loted,in the County Court
                                        the 0Zienae of driving m
                                      e lnflusaae of lntoxlcatlng
                             his oonvlotion, uhloh was a pIea
                           ate !?lghwayPatrolman took his drivar’s
                           mite and told this ymnq man tket his
          lloense would be 8uitpsne0e   for six wnths.   The hag-
          sent or the Court also susprnd~sd hle lloem~ for 81x
          montha, and at tbLs time, the State 8l&wsp Patrolman
          stated that he PBS renelng t’;cr  drlver*e license to the
                     of ?ubllo Safety at Austin, Texas. The six
          Cspart.z;ant
          months has now explrea and the man who was ooavloted
          and his lloeme suspended und,erthe Judement of the
          County Court of QialkerCounty, Texan, now wants them
                                                                                    333


Hon. Y, Is.Oator.- Page a


       returned to bin and it *@ems thab the looal aathoritiea
       Oi ths htbLlo Sdrt]r ~O&WtRll'AtWhC'iSSUe driVOX"S lhbA-
       sss say tl;at they aadnat return the *am to this young
       sari.bat that ho ~111 be ooznpelledto stand the toot and
       teke anotheF rxaadoatbmr
               lnoariA& iA SdAb %!I,fOFiMJOiA6Statute me the StStb-
       MA*     ot faotr above rntmmtea,   I ttda  lue  te &AQW rroa
       your 40 ertmant wbetber QF not a orem who Is eiuivlotrd
       ot Qrit!iq 81).
                     rutombilo while 01151
                                         er the lailuenae oi ln-
       toxiaatlag 11 90x-sand haa had hit license lusp r ndrford
       six. moAbh8, i P at the ml4 0r thlr        orontha pbrlou,   lf ha lr
       entitle4 to hwe thea Fetumd    to hla, ~pswided tbo 1164nsr
       we5 ia full ion0 and 0rrc0t aa4 mw not out or datr. Daeb
       the ?ubUo 9af8ty De rtmnt bsve to .iWl these liomse to
       him ago0 tha rxplnt r00 86 that,ha 080 operate another
       lutojoobllrsinor his llreoso 18 tn Nell foroe r@w ml bas
       romething 11&b six nonthr to run betoor the elepm, or
       bedaUa0 of tha iaot ei his oonriation, ie bsIS lloraoo oen-
       o*ll.d for gnod?".
          ItUomatlon Ii66beon aubaltted to u&iby t&e Department o?
Fubllo 3aretr ol this State te the iiteot that thelrpreren% atlmlnia-
tratlife~ptaotloe     1~ t6 nc@ire   a driver’s      rxazaiaa0lori before retatn-
‘ia&the liOWO.tO   th0 iiOeA~t~0at the WCpimtiOEt Of ths SW&MAS~~A
period in 6 oasibof tnla tleture..The exuoinetforiis oonduoted by the
Cepartmmt'(rt a’time near 6hr a16 oi tine suspeoslon period so that if
the llamasor su4easrtul2 passso mm&      bls lloemse ma be rettmed to
him lnmediatoly apop. ergI ration Ot the warpearloa pe z404.

               YOU have r~rrrotly quOt#d 84OtiOA 83 oi ArtLo  6587b,
V.A&?I.,       exosps that tIw wora "l!estomd" should maa ~ntumeu."  ff
this ieotlon   lm r&ad segcarlrtsly,
                                   it would sppesr llteoallf mmdetorp
In r~upuirtag the Csg~rtwnt   of Publle 3srsty to rtttum t!w ltoense
tQ the lloensrs st tho,end Of tha pOriOd Of 8WpSASiOa with 110 pm-
vlelsn8   ltt*ohod. r!bweve~,we ahell Boaatwtm the aeat~on In its ro-
latlonahlp   ta the entirs Brtror*e LirwkzsrAot *nd with raspsot to the
jlUrpObb$0 be s4@omaplfshebby tlawing other prov1siOns aa6talneU iA
the Aat whlob we rst out below.




                     -4. To ray person, 41 an operator, a eommer-
                ala1 egerntor, OP I)ehaufrour, who863116ensr has
          bea  iwpimded,    during rush susponaloa or N-
          vooat1on;


               “1 . Toky   poraoa,~ ma 8~ op*mktorr wiaaerol~l
          ope?aterr or chauffeur, who 18 hpalre(l by this Aeb
          to t4 k e
                  a a lx a a la a tlo
                                   ua aless h penoa
                                        ,mo                r h e ll
          hate ruooorstull~ passed ruab rxnalnatloa~


              ~.-9. Ta nny moon whnn She 0oymWmnt       bns pml
          oause to b*llsre t h4t tire operatioa of l amtor ve-
          hlole 6n the hlgkwa~ W ruoh per8da would be isiaierl
 :        to @obLto uroty  or weirw0.*
          Seotloa LO of tho Artiolr
l
ppkLoiitr ia the  folkowing.wrdsl
          *se.   10;   zMi!5iaation of applioaats.




     It rhaL1 1neluU~ I) teat   of the applloa&t*r   vision,   MS
     *bllltJ to wdaretbnd hl@mcry olgaa in t&e B lleh bang-
     wge regulatiosr warnlng, ml dZnoClng trait“10 h&a
     knowlettgr, or bho rafffio lrss 3P tAla mrto, ani.8hall
     inolude an aotual demwtxati~n of ablllty to exersiue
     ordiwry and refm~anblo oontml In the 6porrtloa oi e
     motor +ehioLe   and ruoh furthar physioal and mntal OXAJ&-
     nation am the Department Zladr noossaary to Betwxlne the
     armlia*at~r iitmss to ormate a motor vahtLfal0   aarelr
                                                                           33s

son. M. ‘2. osteo   -‘Page   CL



oi dritlrygWiile lntioxiorto0  aridam e reaalt thereof ham had him
lieaim   aaspeadsd for a prriod of mix arocthll, it w0uia aeeui only
reasonable aad properly osutloue ~QF the 2epartmnnt of Pub~lioSnfoty
to &eok into thu etatue of that person by sxminatlon betore rs-
turaiapl hia llorms sn(lauthurlty to opurate a aiotorodAol* upon
our publio hl8hwayo.    ** brllsre raob a roQnlmmea~  to br fA kospinat
dth tho gaaOr81 dbriga of the Art tQ ourb highway lnjUtrie8 ead fotsl-
ltlea 8b provide a~prr lniorweuprt maeurea therotor.        we think that
no rub8taatfa.l iadPvi&al ri&bta lm Jeopardltrd thoroby.
             It is tWWon      GUT opinion that tho gonoa named ia yoixr
-at@tomat of faotu ir lub lot to a drirarca s?.mlaattoa before rotma
 or hls’lloe~~    at th elrpi ratloa et 8Lt maatbr II tho PO rrtment et
 Publlo Befrty iA its i8Whrl b~#oPetio& doom hilalnoapabP 0 Of O$Wr-
 atlag a motor +eNolor     Partkur, that if he tr laooerriti  in prselng
th elr a a k a a tl~   lla a a aawt
                     a ,
                   him           e    be roturaed    ta,hfr   lmne4iatd~   br
the Uepartera8 upon tho exgiz%tioa    of She tom      of ruspowtoa,    ‘by mai).,
or   otheni8a.   IZ the’lloeruoo is ndt aadsosurul        iA parming 4he oxam-
ination, blr lioonm ny not ba retumod by cho Copwtaent, but ho
hba, or oeuree tho right or retlen of Sla eaae aa4 April ta tha
oourtu as protfded la soatlons 2% aad 3L of tha Driver 0 Ltamae            Law.
                                              Very    truly   pure